In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from a dispositional order of the Family Court, Orange County (Slobod, J.), entered August 31, 1988, which, after a hearing, placed his five-year-old daughter Tammy B. with the petitioner Orange County Commissioner of Social Services for 18 months on the ground that he had sexually abused her.
Ordered that the order is affirmed, without costs or disbursements.
Following a fact-finding hearing, the Family Court determined that the petitioner had sexually abused his five-year-old daughter, Tammy B. On appeal, the father contends that the Family Court’s determination is not supported by a preponderance of the evidence because the child’s out-of-court statements were not sufficiently corroborated (see, Family Ct Act § 1046 [a] [vi]; [b]). We disagree.
At the fact-finding hearing, the parties stipulated at the outset that Tammy B. was sexually abused. The testimony of the child psychiatrist who examined the child established that the child repeatedly stated that her father sexually abused her and that she demonstrated the abuse by using anatomically correct dolls. The child’s pediatrician also testified that when he questioned Tammy B. after having observed physical trauma in her vaginal and anal areas, the child identified her father as the individual who abused her. This evidence, coupled with the testimony of the caseworker assigned to investigate the alleged abuse, was sufficiently corroborative of the child’s statements to establish by a preponderance of the evidence that the father sexually abused her (see, Matter of Nicole V., 123 AD2d 97, affd 71 NY2d 112; Matter of Tammie Z., 66 NY2d 1; Matter of Dutchess County Dept, of Social Servs. [Kerri K.], 135 AD2d 631; Matter of Aryeh-Levi K., 134 AD2d 428). Mollen, P. J., Bracken, Brown and Rosenblatt, JJ., concur.